Order of the Supreme Court, Kings County, dated November 30, *5421965, reversed, on the law, and proceeding remanded to the Criminal Term for a further hearing, before a Justice other than the one who made the order under review, on the issue of defendant’s sanity at the time he pleaded guilty. No questions of fact as to that issue were considered on this appeal. In our opinion, defendant’s request for the appointment of a psychiatrist to give expert testimony at the hearing should have been granted (see, Code Grim. Pro., former § 308 [as amd. by L. 1965, eh. 321, § 5, eft’. June 1, 1965; repealed by L. 1965, eh. 878, § 5, eft. Dec. 1, 1965]). Under all the special circumstances of this case, we are of the view that the further hearing should be held before a Justice who has not previously passed upon this matter. Beldock, P. J., Christ, Rabin, Benjamin and Munder, JJ., concur.